Title: From John Adams to Timothy Pickering, 22 July 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy July 22d 1799

I have received your favor of the 13th, incloseing Mr. Seagroves talks with Methlogy, his letter to you & your answer, all which I return. The Indian attack upon Hawkins is probably as injurious as that lately of the Tennessee assembly. Mr. Seagroves answer is very clever & your answer to him is very proper.—The Indians do not always discover that honesty & sincerity, which some philosophers of modern origin so often boast of, as disgraceing civil society. The prospect of war seems to have excited speculating dispositions in some of the Indians, and Methlogys account of the information, he received from a Spanish officer, is probably fictitious
